 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDProctor and Gamble Paper Products Company, a Di-vision of Proctor and Gamble Company andLocal 1, International Brotherhood of ElectricalWorkers, AFL-CIO, Petitioner. Case 14-RC-9037August 25, 1980DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 13, 1979, the Regional Directorfor Region 14 issued a Decision and Direction ofElection (pertinent portions attached hereto as anappendix) in the above-entitled proceeding, findingappropriate the Petitioner's requested unit of allelectrical support technicians at the Employer'sCape Girardeau, Missouri, facility. Thereafter, pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview of the Regional Director's decision con-tending that, in finding the petitioned-for unit ap-propriate, his decision is clearly erroneous on therecord and represents a departure from establishedBoard precedent.By telegraphic order dated January 9, 1980, theBoard granted the Employer's request for review.Pursuant to the Board's procedures, the electionwas held as scheduled on January 10, 1980, and theballots were impounded pending the Board's deci-sion on review. Thereafter, both the Employer andthe Petitioner filed, as their briefs on review, thepost-hearing briefs which they had previously filedwith the Regional Director.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and makes the following findings:The Employer is engaged in the manufacture,distribution, and nonretail sale of two types of dis-posable diapers, Pampers and Luvs, and a femininetampon called Rely at its plant in Cape Girardeau,Missouri. The Employer's entire operation ishoused in a single building which is divided intofour main areas, warehousing and three productionmodules. There are approximately 970 technicians'employed at this facility of which approximately190 are in the warehouse, 342 in the Pampersmodule, 247 in Luvs, 145 in Rely, and 15 are serv-ice and utility technicians. The remaining techni-cians are the approximately 34 electrical supportI All of the Employer's hourly paid employees are classified as techlli-cians and hence are analogous to production and maintenance employees.251 NLRB No. 77technicians of which 10 are assigned to the Relymodule and 12 each to the Pampers and Luvs mod-ules. It is these 34 electrical support technicianswhich the Petitioner seeks to represent in a sepa-rate craft unit. In the alternative, the Petitionerseeks a unit of all technicians who perform electri-cal maintenance work. The Employer contendsthat only an overall unit of all 970 technicians isappropriate. There is no history of collective bar-gaining at the Employer's facility involved herein.2The Employer's production facility is a highlyintegrated operation which runs continuously on athree-shift schedule. Materials which are delivereddaily to the warehouse are transported by ware-house technicians to various preparation areaswhere production technicians place the material onthe proper production line. As the material is fedinto the equipment, it is automatically cut, folded,and glued to produce a finished product. At theend of the line, the finished goods are automatical-ly packed in cartons for retail use. The cartons arethen sealed in shipping containers which are re-turned to the warehouse where they are storeduntil shipped. If a work stoppage occurs at anypoint in the production process, it would adverselyaffect the Employer's entire operation.The primary responsibility of the technicians ineach of the three production modules is to operatethe production equipment and to maintain suchequipment both mechanically and electrically. Con-sequently, approximately one-half of the Rely tech-nicians and one-third of the Pampers technicianshave varying degrees of electrical skill and theyspend approximately 10 percent of their time per-forming electrical maintenance and repair on theequipment they operate along with those produc-tion technicians who have no electrical skill. In sodoing, they are able to handle roughly 50 percentof the electrical problems which occur on theline.3The electrical work they perform requiresthe use of basic electrical equipment and is largelytroubleshooting-monitoring circuits or electricalI However, the record indicates that there is a collective-bargaininghistory at two of the Employer's other plants wthere the established bar-gaining unit includes the electrical support technicians in an overall pro-duction and maintenance unit On the other hand, the Petitioner repre-sents approximately 25 separate units of maintenance electricians in sar-ious industries in Missouri.' As of the date of the hearing, the Luvs module sas not fully oper-ational and most of the Luvs production technicians were still beingtrained. CotsequentlN, at present. 90()-95 percent of the electrical workon the Luss line is pre-startup inspection" which is being performed bya task force composed of the 12 electrical support technicians assigned tothe Luvs module and 10) production technicians When the orkload isheavy, additional production technicians are assigned to participate i thetask force Nevertheless, approximately one-fourth of the Luvs echni-cians already hase some electrical skills and the Employer expects thatnumber to increase when the line is in full operation since the Luvsmodule has considerably more electrical ad electronic equipment thanthe other production modules PROCTOR AND GAMBILF PAPFR PRODUCTS COMPANY493switches, locating and installing limit switches,making numerous electrical adjustments, and serv-icing electrical motors.However, when more difficult and complex elec-trical problems are encountered, production techni-cians call for the assistance of the electrical supporttechnicians assigned to each module. These techni-cians are highly skilled and perform, almost exclu-sively, electrical work throughout the productionplant. Their primary function is to maintain andrepair, in conjunction with the production techni-cians, the electrical production equipment whichrepresents approximately 50 percent of their work-load. However, they also perform project worksuch as installing a new piece of equipment ormodifying existing equipment, maintain high volt-age electrical substations, and train lesser skilledsupport technicians as well as production techni-cians.4Unlike other technicians, many of the elec-trical support technicians have obtained certainspecialized skill levels by demonstrating a profi-ciency in such areas as closed loop systems, pro-grammable logic controllers, power distributionand AC motor control systems, and instrumenta-tion. Accordingly, they work with highly complexelectrical equipment not generally used by theother tehnicians, i.e., oscilloscopes, digital volt-meters, infrared viewers, function generators, ana-lyzers, and conduit equipment. Much of this equip-ment is kept locked in a shop to which only electri-cal support technicians carry keys.5 Electrical sup-port technicians also spend a considerable amountof their time in the shop, repairing parts, trainingother technicians, or using the unrestricted tele-phone installed for their exclusive use in consultingwith outside vendors when problems arise withproduction equipment which appear unsolvable.Moreover, electrical support technicians are sepa-rately supervised by their own team manager.6In addition to the production technicians whoperform electrical work, approximately 26 of thesome 190 warehouse technicians also have a vari-ety of electrical skills. They spend approximatelyone-third of their time performing electrical workwhich includes maintaining electrically poweredlift trucks and conveyors as well as maintaining theunit load form system that handles and stocks ship-ping containers as they arrive at the warehouse.Such work represents 95-100 percent of all of theelectrical maintenance work performed in the4 The only electrical work which the Employer subcontracts out is re-wiring motors and major construction.5 When other technicians need to use the shop, which is infrequent,they may obtain a key from the plant guard by signing out for it.6 Although electrical support technicians may be directed by a produc-tion manager as to job priority wshen they are working o the productionline, production managers do not supervise the actual performance of thejob or evaluate the work performedwarehouse. The electrical support technicans arerarely, if ever, called on to assist with warehouseelectrical problems. Moreover, all 15 technicianswho comprise the Employer's utility and serviceteam perform electrical work. Along with theirgeneral plant maintenance duties, 30-35 percent oftheir duties constitute electrical work such astroubleshooting all of the electric control systemsfor utility equipment in order to keep the plant'sutilities in operation.Despite the skilled work performed by the elec-trical support technicians, there is no requirementthat they be journeymen electricians or that theybe licensed. Moreover, all technicians have substan-tially the same work conditions and enjoy the samefringe benefits. They are also all under the samewage system which consists of nine wage ratesranging from A to I with new employees beinghired at the A rate. Although each separate groupof technicians, including the electrical supporttechnicians, has its own separate criteria for deter-mining advancement up the wage scale, the electri-cal requirements for production, warehouse, andutility technicians are identical to portions of theelectrical requirements for various skill levels appli-cable to electrical support technicians. Also, eventhe most difficult skill levels attainable by supporttechnicians are not exclusively electrical but con-tain various administrative requirements as well,such as maintaining accurate records, preparingcost estimates for parts and communicating withmanagement, outside vendors, and other techni-cians. Furthermore, only the original two electricalsupport technicians were hired as electricians; allother support technicians transferred into electricalsupport from production jobs.7In addition, therehave been two technicians who have transferredout of electrical support and joined the utility andservice team.There is no formal apprenticeship program forelectricians. Basic electrical training, both on-the-job and from nearby vocational schools, is availa-ble to all technicians. Electrical support techni-cians, however, receive additional training in suchareas as the National Electrical Code and the Proc-tor and Gamble Design Manual. Support techni-cians also receive highly specialized out-of-stateelectrical training conducted by the manufacturerof the equipment purchased by the Employer. Themanufacturer gears this training, naturally, to theoperation of his equipment. Other technicians havealso attended such training to learn the nonelectri-cal aspects of the equipment's operation.? Hoswever, several of these technicians had some prior electrical expe-rience 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the record in this case, we are unable toconclude that the electrical support technicianssought by the Petitioner constitute a craft unit ap-propriate for the purposes of collective bargaining.Athough these technicians are the most highlyskilled electricians at the plant, are engaged in theperformance of electrical work virtually 100 per-cent of the time, are separately supervised, havetheir own work area and separate promotion crite-ria, it is clear from the record evidence that a sub-stantial amount of electrical work is also performedby more than 200 other technicians. Moreover,one-half of the electrical work performed by elec-trical support technicians is done in productionareas in which the support technicians and produc-tion technicians (both those with electrical skillsand those without) function as a team to locate andrepair electrical production equipment to insure acontinuous and uninterrupted production flow. Al-though the electrical support technician is clearlythe most expert electrician present, he performs aspart of a team effort and not as a separate crafts-man.8Furthermore, the electrical support techniciansare not licensed nor is there any requirement thatthey be journeymen electricians. They do not un-dergo a formal apprenticeship program but are re-cruited from production ranks and receive thesame basic training as other technicians, informalon-the-job instruction, and outside vocationalclasses. The specialized electrical training they re-ceive from the various manufacturers who producethe equipment purchased by the Employer is, ofcourse, of somewhat limited use as it is particularlyapplicable only to the Employer's production proc-ess. 9The Petitioner's alternative unit request of allelectrical maintenance technicians is also inappro-priate. Except for the electrical support techni-cians, the technicians who comprise this group pri-marily perform typical production, warehouse, ormaintenance functions; have only limited electricalskills; and spend only a small portion of their timeperforming electrical work. Hence, these techni-cians appear even less than the electrical supporttechnicians to constitute, or function as, true craftelectricians. Moreover, not only does this group oftechnicians cut across departmental lines, the pro-duction and warehouse electrical maintenance tech-nicians normally work alongside technicians whohave no electrical expertise whatever. Further-more, the electrical work which they routinely per-7ionber Products Company Division of Cyprus Mines Corporation, 164NLRH 1060, 1063 (1967; Dundee Cement Company, 170 NLRB 422, 424(1968) Monsanto Comnpany 172 Nl RB 1461 (1968).9 Monsanto Company, supra at 1462, Ttmber Products Company, upra at1064; Potlatch Forets,. Inc., 165 NLRB 1065. 1068 (1967).form is highly integrated with the Employer'soverall production process. Consequently, electri-cal maintenance technicians do not in our opinionconstitute a readily identifiable group, separate anddistinct from the other technicians.'0As we find no basis for establishing a separatebargaining unit for either the electrical supporttechnicians or the electrical maintenance techni-cians, we shall dismiss the petition. "ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.CHAIRMAN FANNING, dissenting:For the reasons set forth in the Regional Direc-tor's decision, I dissent from my colleagues' deci-sion in this case. I would find that the Petitioner'srequested unit of all electrical support techniciansconstitutes an appropriate craft unit and woulddirect an election in that unit.'l Monsanto Company. upra at 1462. Dundee Cement Company. supraat 424.1 Those cases in which we have found that separate craft units ofelectricians are appropriate are factually distinguishable: InternationalPaper Company. 171 NLRB 526 (1968) (electricians ,ere hired either asjourneymen or had comparable experience, formal apprenticeship pro.-gram); Anheuser-Busch. Inc., 170 NLRB 46 (1968) (all electricians wererequired to be licensed, 3 to 4 years of electrical experience before hire.separate community of interest); Lianco Container Corporation. 177 NLRB907(1969) (only unit electricians exercised electrical skills or perfoirmedelectrical work, one of the three electricians was licensed): E. I Dupontde Nemours and Company (lorence Plant), 192 NLRH 1019 (1971) (onlyunrit employees performed electrical swork, 3 years of rigorous training):Atlantic Richfield Company, 231 NLRB 31 (1977) (most unit emplioyeeswere hired as skilled employees. transfers into craft unit were rare and notransfers out of unit, no indication that 50 percent of electrical swork inproduction area was being performed by production employees).APPENDIXThe Petitioner, Local 1, International Brotherhood ofElectrical Workers, AFL-CIO (hereinafter referred to asPetitioner), seeks a unit of all maintenance electricians atthe Employer's Cape Girardeau, Missouri, facility, ex-cluding office clericals, professional employees, guardsand supervisors as defined in the Act, and all other em-ployees. The Employer contends, contrary to the Peti-tioner, that only a unit comprised of all production andmaintenance employees at the Employer's Cape Girar-deau, Missouri, facility excluding office clerical employ-ees, professional employees, guards and supervisors asdefined in the Act would be appropriate. At the time ofthe hearing, there were 34 employees in the unit soughtby the Petitioner and approximately 970 employees inthe unit sought by the Employer; there are 34 employeesin the unit found appropriate herein.The record establishes that the Employer is engaged inthe manufacture and nonretail sale of disposable diaperscalled Pampers and LUV's, as well as a feminine tamponcalled Rely at its Cape Giradeau, Missouri, facility. Theentire plant is contained in one building, which includes PROCTOR AND GAMBLE PAPER PRODUCTS COMPANY495manufacturing, warehousing, offices, and employee facili-ty areas, which are separated by interior walls. The Em-ployer's production facilities are divided into the Pam-pers module, the LUV's module and the Rely module,respectively. Each module has technicians assigned to itthat are responsible for the production of products andoperational efficiency of the equipment within their par-ticular module. In addition, each of the three modulesnoted has assigned to it a group of employees referred toas electrical support technicians. The Employer presentlyemploys 10 Rely electrical support technicians, 12Pamper electrical support technicians and 12 LUV'selectrical support technicians, thus constituting the unitof 34 electrical support technicians which the Petitionerseeks to represent herein.The record establishes that there is no prior collective-bargaining history at the Employer's Cape Girardeau,Missouri, facility and that the bargaining history in thepaper products industry as a whole is inconclusive on theissue of the appropriateness of an electrician craft unit.The record establishes, however, that the Employer hasa collective-bargaining history at its Green Bay, Wiscon-sin, and Cheboygan, Michigan, plants where the bargain-ing unit is all production and maintenance employees, in-clusive of those plant's electrical support technicians.The record is silent as to the bargaining units at the Em-ployer's other plants throughtout the United States.The record indicates that the Petitioner is the collec-tive-bargaining representative of approximately 25 unitsof maintenance electricians in various industries in East-ern Missouri, and employs a business representative whoexclusively represents maintenance electricians in unitsexclusive of production and maintenance employees. Therecord does not indicate the stability of the bargainingrelationship at any of the plants organized into craft unitsand represented by the Petitioner, but does indicate inthe last 2 years there have not been any strikes, econom-ic or otherwise, in the electrical maintenance craft unitsrepresented by the Petitioner. In addition, the record in-dicated that the Petitioner participates in apprenticeshipand other training programs for maintenance electricians.The record establishes that the electrical support tech-nicians at the Cape Girardeau facility are skilled electri-cians. When the Employer commenced operations at itsCape Girardeau facility in 1969, it actively sought indi-viduals with a high degree of electrical skills and experi-ence and employed them as electricians in the servicesand maintenance area. These individuals had extensiveelectrical background. One such person spent 8 years inthe electronics field in the Army and worked for I yearas a journeyman electronics technician for McDonnellDouglas Aircraft. Another electrical support technicianhired by the Employer in 1969 had prior education as anelectrician doing residential and light commercial wiringwhich included pulling wire and conduit installation, andduring service with the Armed Forces served in radarschool and Data Acquisition School and attended Gener-ator School. Moreover, the record indicates that uponhire, the electrical support technicians were given train-ing programs including electronics, electricity, transistorprograms and electrical blueprints. In addition, therecord indicates that other electrical support technicians,though not initially hired as electrical support technicianshave been electrical instructors in the Navy or have elec-tronics engineering backgrounds. The electrical supporttechnicians receive training from the Employer which in-volves the National Electrical Code, the Proctor andGamble Design Manual, Electrical Design Manual andthe ability to run conduit, install equipment, technicaland AC control. The electrical support technicians havealso attended sessions in Chicago, Illinois, Cleveland,Ohio, and the State of Connecticut to receive orientationand training in the electrical theory of various machinerypurchased by the Employer.The record establishes that the Employer's electricalsupport technicians perform work of a highly skilledelectrical nature. The primary function of the electricalsupport technicians is to provide the electrical knowl-edge necessary to maintain and repair electrical equip-ment in the module in which they work, although thereare instances when they have assisted other areas of theplant encountering electrical problems. The electricalsupport technicians perform almost exclusively electricalwork, including, but not limited to, troubleshooting relaycontrol circuits, solid state control circuits, and program-mable logic controllers. The record also establishes thatthe electrical support technicians are responsible formaintenance of electrical substations in their particularmodules. The electrical support technicians are also ableto obtain a proficiency level unobtainable by other tech-nicians. Thus, electrical support technicians may becomeSkill Level V in Closed Loop Systems, programmablelogic controllers, power criteria, quality and process con-trol and instrumentation. The record indicates that thecriteria necessary to reach these proficiency levels re-quires an electrical background enjoyed only by electri-cal support technicians. At the current time there arethree employees who have obtained skill V closed loopsystems status; two employees who have obtained skill Vprogrammable logic controllers status; two employeeswho have obtained skill V power criteria status; one em-ployee who is expected to soon become skill V qualityand process control status; and one employee who hasobtained skill V instrumentation status. Of the employeeswho have obtained this skill level V status, all are elec-trical support technicians.The record establishes a high degree of functional inte-gration among the various classifications within the Em-ployer's Cape Girardeau, Missouri, facility. The Employ-er has designed the plant with the goal of facilitatingcommunication between the various groups of employeesin remedying electrical and other problems. The recorddiscloses that there are 330 technicians in the Pampersmodule, including the electrical support technicians.One-third of the Pampers technicians perform some kindof electrical functions although the total time those per-sons would expend performing electrical tasks amountsto less than 10 percent of their working time. The recordestablishes that there are 135 employees in the Relymodule, including 10 electrical support technicians. Ap-proximately 60 Rely employees, other than electricalsupport technicians, perform some electrical tasks, al-though the total time those persons would expend per- 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming electrical tasks amounts to less than 10 percentof their working time. The record discloses that theLUV module presently is not fully operational and that 4more lines are expected to become operational. The Em-ployer presently employes 235 employees in the LUV'smodule, including electrical support technicians. At thepresent time 90-95 percent of the electrical work on theLUV line is "pre-startup inspection." There is a pre-star-tup group composed of 12 LUV's electrical supporttechnicians and 10 LUV's technicians. The 10 LUV'stechnicians are on special assignment however, and onceall LUV lines become operational they will become op-erators and maintenance technicians. The record estab-lishes that the electrical support technicians will spendapproximately 40 percent of their time working alone, 5percent of their time working on the production line and45 to 50 percent of their time working in contact withother technicians in the regular course of their duties.For example, in performing their preventive electricalmaintenance or electrical repair duties on production lineequipment, electrical support technicians may questionoperation employees as to the history of a particularelectrical problem or require the physical assistance of anemployee in removing a defective piece of equipment.The contact between the electrical support techniciansand operators is to a great extent definitional in that op-erators generally bring the electrical problem to the at-tention of the electrical support technicians whose job itis to solve the problem.The record also establishes that the majority of electri-cal work performed in the warehouse is performed byemployees other than electrical support technicians. Thiselectrical work is largely concerned with the mainte-nance of lift trucks, conveying equipment and sortingequipment.The record establishes that the electrical support tech-nicians have supervision separate rom that of other op-erators in their respective modules. The supervisor of theLUV electrical support technicians is an electrical engi-neer, as is the supervisor of the Pampers electrical sup-port technicians. The supervisor of the Rely electricalsupport technicians has an electrical engineering degree.The record also establishes that there is an Electrical andInstrument Shop in each of the three production moduleswhich is used almost exclusively by the electrical sup-port technicians. Although operators use the Electricaland Instrument Shop, they can do so only after obtaininga key from other supervisors, whereas each electricalsupport technician has a key to the Electric and Instru-ment Shop in his particular module. Moreover, therecord establishes that in the Electric and InstrumentShop there is testing equipment such as oscilloscopes,chart recorders, voltmeters, digital voltmeters, functiongenerators, power supplies, and infra-red viewer, some ofwhich non-electrical support technicians cannot operate.The record further establishes that all hourly employ-ees at the Employer's Cape Girardeau, Missouri, facility,including the electrical support technicians, share sub-stantially similar working conditions and benefits of em-ployment. The Employer maintains a uniform wage scalefor all hourly employees and the rate received by an in-dividual employee depends upon the skills and knowl-edge of the Employer's operations acquired during hisemployment, rather than only on the job in which he isperforming. All employees, whether hourly paid orweekly salaried, receive the same fringe benefits includ-ing insurance plans, pension plans, retirement savingsplan, income protection, stock purchase, paid holidays,paid vacations, shift differential, overtime pay, premiumpay, relief periods, funeral policy, jury duty, militarytraining duty, child care leave, recreation program, teamactivity fund, holiday gift pack, Proctor and GambleFunds Scholarship, employee education plan, VA educa-tion plan, team meetings, direct line, grievance proce-dure, safety shoes, hearing program, safety glasses, healthscreening, physicals, Employer's circular, credit unionand family day. In addition, hourly employees enjoy theuse of the same facilities, including the cafeteria, vendingmachines, locker rooms, restrooms, and parking lot.They use the same exits and entrances.In view of the record as a whole, including the factthat there is no history of bargaining in a plant-wide unitincluding the electrical support technicians at the Em-ployer's Cape Girardeau, Missouri, facility; the fact thatthe Petitioner has a specialized experience representingmaintenance electricians; the fact that the electrical sup-port technicians are highly skilled electricians, exercisesubstantial independent judgment in the performance oftheir work, and are supervised by electrical engineers;the fact that the electrical support technicians are giventraining in electrical work; the fact that the electricalsupport technicians use tools of the electrical tradewhich are not used by other employees; and the fact thatelectrical support technicians are primarily supervisedwithin their own craft lines; and notwithstanding the in-tegrated nature of the Employer's operations; the factthat at two of the Employer's six facilities across theUnited States the bargaining unit includes electrical sup-port technicians; the fact that the electrical work in thewarehouse is performed by employees other than electri-cal support technicians; the fact that electrical supporttechnicians' operations are functionally integrated withother technicians; the lack of a requirement that electri-cal support technicians be journeymen: and the fact thatother technicians perform some electrical work, I findthat the electrical support technicians constitute an ap-propriate craft unit. Anheuser Busch, Inc., 170 NLRB 46(1968); International Paper Company, 171 NLRB 526(1968); Lianco Corp., 177 NLRB 907 (1969); E. I. DupontdeNemours and Company (Florence Plant), 192 NLRB1019 (1971); Atlantic Richfield Company, 231 NLRB 31(1977).The parties stipulated that the plant manager, oper-ations manager, department manager, processing depart-ment manager, industrial department manager, technicaldepartment manager, electrical managers, technical man-agers, plant engineer and power and control engineersare supervisors within the meaning of Section 2(11) ofthe Act. The record establishes that these individualshave the authority to hire, fire, reprimand, lay off, recalland discipline employees and to effectivley recommendsuch actions. Accordingly, and in agreement with theparties, I find that these individuals are supervisors PROCTOR AND GAMBLE PAPER PRODUCTS COMPANY497within the meaning of Section 2(11) of the Act, and Ishall exclude them from the unit found appropriateherein.The parties stipulated that the office clerical employ-ees do not share a community of interest with the pro-duction and maintenance employees and, accordingly,should be excluded from the bargaining unit found ap-propriate herein. The record establishes that the officeclerical employees do not share the same or similarworking conditions, wages, terms and hours of employ-ment. Accordingly, and in agreement with the parties, Ifind that these individuals do not share a community ofinterest with the production and maintenance employeesof the Employer, and I shall exclude them from the unitfound appropriate herein.The parties stipulated that power and control engi-neers were managerial employees of the Employer and/or do not share a community of interest with the produc-tion and maintenance employees. The record establishesthat these individuals function in a managerial capacity atthe Employer's Cape Girardeau, Missouri, facility andthat they are salaried, and enjoy other terms and condi-tions of employment that differ from those of the hourlymaintenance and production employees. Accordingly, inagreement with the parties, I find that these individualsare managerial employees and/or do not share a commu-nity of interest with the production and maintenance em-ployees, and I shall, therefore, exclude them from theunit found appropriate herein.In view of the above, I find that the following em-ployees of the Employer constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All electrical support technicians at the Employer'sCape Girardeau, Missouri, facility, EXCLUDINGoffice clericals, professional employees, managerialemployees, guards and supervisors as defined in theAct, and all other employees.